Citation Nr: 1605036	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-43 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to February 1977, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, April 2009, June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in October 2015.  The Veteran also testified before a Decision Review Officer at a September 2014 RO hearing.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea had its onset in service.

2.  The evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam era.

3.  The Veteran has ischemic heart disease.




CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria to establish entitlement to service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

A.  Sleep apnea

Private treatment records from Dr. Ruiz show that the Veteran was diagnosed with sleep apnea in November 2008.  

At his September 2014 DRO hearing, the Veteran reported that, a few months prior to getting out of service, he would wake up at night gasping for air.  See transcript, p. 6-8.  At the October 2015 Board hearing, the Veteran testified that this problem has continued since service.  See transcript, p. 9-10.  In an October 2015 letter, the Veteran's fellow marine, J.P., reported that the Veteran had snoring issues in service that affected others and caused him to be moved around.  A letter received in November 2015 from the Veteran's roommate in service from August 1976 to February 1977, H.A., noted that in service the Veteran had a bad snoring problem and would stop breathing at times.  The Board finds that the Veteran and his fellow service member and roommate are competent to report the Veteran's symptoms in service and that their accounts of the Veteran having symptoms consistent with sleep apnea in service are credible.  The Board also finds the Veteran's testimony regarding his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Given the credible lay statements concerning the Veteran's symptoms in service and post-service, and his current diagnosis, the Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  Ischemic Heart Disease

As the DD Form 214 shows the Veteran served in Vietnam, exposure to herbicides is presumed.  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list.  75 Fed. Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke that do not directly affect the muscles of the heart.  Id. at 53204. 

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

An October 2015 private treatment record from Dr. Manuel M. Garcia shows ischemic heart disease.  This treatment record indicates that the Veteran was prescribed continuous medication for his heart condition, namely Metoprolol Succinate.  Accordingly, his ischemic heart disease is manifest to a compensable degree.  Thus, service connection is warranted for ischemic heart disease.

ORDER

Service connection for sleep apnea is granted.

Service connection for ischemic heart disease is granted.

REMAND

The Veteran's MOS in service was a helicopter mechanic; therefore, exposure to acoustic trauma is conceded.  The Veteran was last examined by the VA for his hearing loss and tinnitus in November 2008.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The November 2008 examination did not show a hearing loss disability for VA purposes.  The examiner determined it was less likely than not hearing loss and tinnitus were secondary to acoustic trauma in the military.  As the Veteran testified that he currently has hearing difficulties, the Board finds that a new VA examination is warranted to address whether the Veteran currently has hearing loss for VA purposes.

At the November 2008 VA examination, the examiner determined the tinnitus was as likely as not related to high-frequency loss of sensitivity.  Accordingly, the Veteran's claim for service connection for tinnitus is inextricably intertwined with his pending claim for service connection for bilateral hearing loss.  Thus, a decision by the Board on the Veteran's claim for service connection for tinnitus would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.). 

As the Veteran is service-connected for diabetes mellitus, type II, the VA examiner must also address whether the Veteran's hearing loss and/or tinnitus was caused or aggravated by his diabetes mellitus, type II.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his bilateral hearing loss and/ or tinnitus and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his bilateral hearing loss and/or tinnitus.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service bilateral hearing loss and/or tinnitus.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After all pertinent evidence has been associated with the claims file, afford the Veteran a new VA audiological examination.  The claims file should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to do the following:

a. Determine the severity of the Veteran's bilateral hearing loss, to include conducting a test to determine pure tone thresholds at the frequencies 500, 1000, 2000, 3000, and 4000 and speech recognition scores using the Maryland CNC test.

b. Opine as to whether it is as least as likely as not that any current right and/or left ear hearing loss was incurred in, aggravated by, or otherwise the result of active service. 

c. Opine as to whether it is as least as likely as not that tinnitus was incurred in, aggravated by, or otherwise the result of active service. 

d. Opine as to whether it is at least as likely as not that the Veteran's tinnitus was caused or aggravated (chronically worsened) by his hearing loss.

e. Opine as to whether it is at least as likely as not that any hearing loss was caused or aggravated (chronically worsened) by his diabetes mellitus, type II.

f. Opine as to whether it is at least as likely as not that the Veteran's tinnitus was caused or aggravated (chronically worsened) by his diabetes mellitus, type II.

A complete rationale for any opinion advanced must be provided.  The examiner is advised that the lack of documentation of hearing loss in the service treatment records or a normal separation examination is not sufficient rationale for a negative opinion.

In providing answers to the above questions, if the examiner relies on a finding that the Veteran's hearing was within "normal" limits for VA purposes as per 38 C.F.R. § 3.385 at the time of separation from service for providing a negative etiology opinion, the VA examiner must explain the significance of this finding.

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale. 

4.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


